Case: 22-60054     Document: 00516520512         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                October 25, 2022
                                  No. 22-60054
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Clara Sulamita Avila-Simaj; Joseline Fabiola Vicenta
   Guez-Avila; Wendy Juana Angeli Avila,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 980 214
                            Agency No. A208 980 215
                            Agency No. A208 980 216


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
          Clara Sulamita Avila-Simaj, a native and citizen of Guatemala, entered
   the United States illegally in 2016 with her two daughters. She seeks review


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60054        Document: 00516520512              Page: 2       Date Filed: 10/25/2022




                                         No. 22-60054


   of a decision of the Board of Immigration Appeals (BIA) dismissing her
   appeal and affirming the immigration judge’s (IJ’s) denial of her application
   for asylum, withholding of removal, and protection under the Convention
   Against Torture (CAT).1
           This court reviews the BIA’s decision and considers the IJ’s decision
   only to the extent it influenced the BIA. Orellana-Monson v. Holder, 685 F.3d
   511, 517 (5th Cir. 2012). The BIA’s factual findings are reviewed for
   substantial evidence, and its legal conclusions are reviewed de novo. Id. at
   517-18.
           Avila-Simaj argues that the IJ and the BIA should have considered the
   cumulative effect of the multiple threats and harms she experienced in
   Guatemala in assessing past persecution. But the decisions of both the IJ and
   the BIA reflect that they did just that, and Avila-Simaj has not carried her
   burden to show otherwise. See Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir.
   2004). The IJ and the BIA also reasonably found that the threats that Avila-
   Simaj experienced in Guatemala did not rise to the level of persecution,
   especially where there was no physical harm.2 See id. at 187 n.4.
           Avila-Simaj further argues that the BIA erred in determining that the
   threats and extortion she experienced in Guatemala did not have the requisite


           1
             Because Avila-Simaj is the lead petitioner and her daughters’ claims for
   immigration relief are derivative of her claim or dependent on the same facts and
   circumstances of her case, this opinion will hereinafter refer only to Avila-Simaj unless
   otherwise specified.
           2
             Though the gang members never acted on their threats to harm Avila-Simaj and
   her daughters, Avila-Simaj testified that she still believed that they would harm her family
   because she had a cousin who the gangs had attempted to extort, and they eventually raped
   and killed her when she did not meet their demands. As the Government points out, there
   is no evidence that ties her cousin’s rape and murder to the threats that Avila-Simaj
   received from the gangs. Moreover, “[t]he alleged past-persecution of another [family
   member] cannot be imputed to [Avila-Simaj].” Morales v. Sessions, 860 F.3d 812, 816 (5th
   Cir. 2017).



                                                2
Case: 22-60054        Document: 00516520512        Page: 3   Date Filed: 10/25/2022




                                    No. 22-60054


   nexus to a protected ground. Though Avila-Simaj maintains that she was
   targeted by the gangs on account of her proposed social group membership,
   her testimony reflects that the gang members sought to extort her because
   she owned a restaurant, and they believed that she had money. Thus, “any
   violence, extortion, or harassment suffered by [Avila-Simaj] stemmed from
   criminal motives,” and “[c]onduct that is driven by criminal . . . motives does
   not constitute persecution” on account of a protected ground. See Vasquez-
   De Lopez v. Lynch, 620 F. App’x 293, 295 (5th Cir. 2015) (citing Thuri v.
   Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004)). As such, the BIA reasonably
   found that Avila-Simaj had failed to demonstrate the required nexus for
   asylum. See Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir. 2002).
          Additionally, Avila-Simaj argues that the BIA erred in denying asylum
   based on the finding that she had presented no evidence that she could not
   reasonably relocate within Guatemala to avoid the gangs. Though Avila-
   Simaj testified that there was nowhere she could live safely in Guatemala
   because the gangs were “everywhere,” she admitted that her parents and
   siblings lived about twenty minutes from where her restaurant was located,
   and they had not been threatened or harmed by the gangs. This court has
   recognized that “the reasonableness of an alien’s fear of persecution is
   reduced when [her] family remains in [her] native country unharmed for a
   long period of time after [her] departure.” Eduard, 379 F.3d at 193. As such,
   the record in this case does not compel the reversal of the BIA’s
   determination that Avila-Simaj had not shown that it would be unreasonable
   for her to relocate within Guatemala to avoid harm. See Orellana-Monson,
   685 F.3d at 518.
          Finally, Avila-Simaj contends that her failure to make a police report
   should not have been fatal to her asylum claim because such reporting would
   have been unreasonably dangerous to her. She cites Bringas-Rodriguez v.
   Sessions, 850 F.3d 1051 (9th Cir. 2017), in support. Aside from the fact that



                                          3
Case: 22-60054      Document: 00516520512           Page: 4    Date Filed: 10/25/2022




                                     No. 22-60054


   Bringas-Rodriguez, a case from the Ninth Circuit, is not binding on this court,
   it is also distinguishable. Though Avila-Simaj argues generally that the police
   in Guatemala are corrupt, unlike the petitioner in Bringas-Rodriguez, she
   points to no compelling evidence in her case that reporting the gang’s threats
   would have been futile and dangerous. Id. at 1075.
          Because the BIA reasonably found that Avila-Simaj was ineligible for
   asylum, this court need not consider her argument that the BIA erred in
   summarily concluding, without analysis, that she could not establish
   eligibility for withholding of removal. See Majd v. Gonzales, 446 F.3d 590,
   595 (5th Cir. 2006) (explaining that “failure to establish eligibility for asylum
   is dispositive of claims for withholding of removal”).
          In her final argument, Avila-Simaj contends that she has shown that
   she faces a likelihood of torture in Guatemala and is eligible for CAT relief
   given her credible testimony regarding the repeated threats from the gang
   members and the country conditions evidence showing that government
   authorities allow criminal gangs to operate throughout Guatemala with
   impunity. Though country conditions evidence describes instances of gang
   violence and an inadequate police response to crime in Guatemala, it does
   not compel the conclusion that Avila-Simaj would “more likely than not” be
   tortured if removed to Guatemala. See 8 C.F.R. § 1208.16(c)(2); see also Chen
   v. Gonzalez, 470 F.3d 1131, 1142-43 (5th Cir. 2006).
          The petition for review is DENIED.




                                          4